DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-10, 14 and 15 are pending in the instant invention.  According to the Amendments to the Claims, filed May 2, 2022, claims 1-10, 14 and 15 were amended and claims 11-13 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2019/015757, filed January 13, 2019, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/626,745, filed February 6, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 1-8 and 14, drawn to substituted [1,2,4]triazolo[4,3-a]pyrazines of the Formula I, shown to the right, and/or a pharmaceutical composition thereof; (2) claim 9, drawn to a method of treating chronic kidney disease in a patient, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine of the Formula I, shown to the right above; (3) claim 10, drawn to a method of treating diabetic kidney disease in a patient, comprising administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine of the Formula I, shown to the right above; and (4) claim 15, drawn to a process for preparing a pharmaceutical composition comprising a substituted [1,2,4]triazolo[4,3-a]pyrazine of the Formula I, shown to the right above, respectively.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on February 3, 2022.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed May 2, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1-10, 14 and 15 is contained within.

Reasons for Allowance

	Claims 1-10, 14 and 15 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted [1,2,4]triazolo[4,3-a]pyrazines of the Formula I, as recited in claim 1.
	Consequently, the limitation on the core of the substituted [1,2,4]triazolo[4,3-a]pyrazines of the Formula I that is not taught or fairly suggested in the prior art is R4 on the periphery of the [1,2,4]triazolo[4,3-a]pyrazine core.  This limitation is present in the recited species of claims 5-8, respectively.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
SUBSTITUTED [1,2,4]TRIAZOLO[4,3-a]PYRAZINES PHOSPHODIESTERASE INHIBITORS

	has been deleted and replaced with the following:
---“SUBSTITUTED [1,2,4]TRIAZOLO[4,3-a]PYRAZINES AS PHOSPHODIESTERASE INHIBITORS”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of formula I:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

I

or a pharmaceutically acceptable salt or stereoisomer thereof,

wherein:

	R1 is CH3, CH2CH3, or cyclopropyl;
	R2 is H, CH3, or CH2CH3;
	R3 is CH3 or CH2-(1-methylpyrazol-4-yl); and
	R4 is C2-C4 alkyl, 1-methylcyclopropyl, or tetrahydropyran-2-yl.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is cyclopropyl.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is CH3.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R3 is CH3.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, wherein the compound is:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:

---“	The compound according to claim 1, wherein the compound is:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, wherein the compound is:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, wherein the compound is:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising at least one pharmaceutically acceptable carrier, diluent, or excipient and a compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“A method for treating chronic kidney disease in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of a compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“A method for treating diabetic kidney disease in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of a compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“A process for preparing the pharmaceutical composition according to claim 9, wherein the process comprises admixing at least one pharmaceutically acceptable carrier, diluent, or excipient with a compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Wei Yan (Reg. No. 68,176) on May 9, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624